DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1, 3-10, 12-18 and 20 filed December 10, 2020 were examined in this final office action necessitated by amendment.
Response to Arguments
Applicant's arguments filed December 10, 2020 for claims 14-18 and 20 have been fully considered but they are not persuasive. Independent claim 14 is overly broad to be allowable over the recited prior art. Applicant’s patent counsel is welcome to contact the undersigned examiner for further discussion in order to potentially resolve issues on the merits of the prior art.
Claims 1, 3-10, 12 and 13 are allowable contingent upon a terminal disclaimer requirement.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 12-18 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 8 and 14 of U.S. Patent No. 10,210,560. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures and processes.
Allowable Subject Matter
Claims 1, 3-10, 12 and 13 are allowable contingent upon a terminal disclaimer. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14-16, 18 and 20 are rejected under 35 USC 103 as being unpatentable over Ullah, US 2009/0298514, in view of Boerhout, US 2015/0309159, further in view of Martin et al., US 2013/0191251 “Martin.”  (See IDS filed January 10, 2019 for all references)
In Ullah, see at least:
[0167] FIG. 35 depicts a real world wireless device identification dwell event in which wireless identification facilities, such as an RFID device (e.g. chip), WiFi device (e.g. chip) , other wireless components and the like are being used throughout consumer and business commerce for identification/categorization of physical retail stores, physical products, services offered or marketed, product categories or aisles in a retail store, and the like even when such aforementioned products, product categories, and environments are not readily visible or easily accessible.  In as much as a product in a shipping container may be identified/categorized through an RFID/WiFi or other potential wireless identification/categorization-enabling signal, the RFID/WiFi or other potential wireless identification/categorization-enabling signal of a product on display in a store front window may be detected by a mobile handset's embedded wireless components as a user of the mobile handset walks past the window at certain proximity ranges.  A measure of user interest in the given product may be estimated based on a measure of dwell time of the mobile handset remaining in certain proximities to the RFID/WiFi or other potential wireless identification/categorization-enabling signal.  By recording data associated with a RFID/WiFi or other potential wireless identification/categorization-enabling signal identifying/categorizing physical retail stores, physical products, services offered or marketed, product categories or aisles in a retail store, and the like as such signals are received by a user's mobile handset, and using similar data from other similar events, it may be possible to determine or enhance an understanding of the mobile handset owner's user behavior with respect to the physical retail stores, physical products, services offered or marketed, product categories or aisles in a retail store, and the like associated with the RFID/WiFi or other potential wireless identification/categorization-enabling signal and combine it with the given consumer's user-specific authentication/identification profile. In an example, a store front may have five products in a store window, each generating its own RFID/WiFi or other potential wireless identification/categorization-enabling signal.  As a user moves along the window, the dwell time associated with each RFID/WiFi or other potential wireless identification/categorization-enabling signal that is detected by the user's mobile handset can be measured and captured, such as through the embedded wireless capabilities supported by the mobile handset of the user.  Much like a user's internet browsing behavior can be determined by analyzing data associated with measured web page, content viewing, and associated interaction dwell time, the measured dwell time associated with each RFID/WiFi or other potential wireless identification/categorization-enabling signal may be used to estimate a user's `real-world` preferences, interests, and other behavioral aspects. 
Ullah further teaches, see at least:
Regarding claim 14:
track, to identify a shopper merchandise proximity history of a shopper within at least one retail environment, …
[0023] In one aspect of the invention, methods and systems may include using a personal device to detect a proximity of a wireless device identifier; determining a duration of the detected proximity; generating a measure of real-world behavior by associating the detected wireless device identifier with at least one of a real world product, service, product category, retail store aisle, and retail store; and updating a usage profile that is associated with a user of the personal device with the real world behavior. 
… (triangulated movement and) non-movement of a mobile device of the shopper among different locations within the at least one retail environment using a coordinated combination of mobile device global positioning system (GPS) information with detected triangulated proximity of the mobile device relative to a plurality of different retail environment low-energy communication devices; and
[0027] In another aspect of the invention, methods and systems may include detecting a proximity of a personal device to a plurality of wireless device identifiers; determining a duration of proximity for each of wireless device identifiers, providing a dwell event for each of the plurality of wireless device identifiers; and analyzing the plurality of dwell events and a usage profile associated with a user of the personal device to determine a measure of user interest in an item associated with at least one of the plurality of wireless device identifiers.
[0163] FIG. 34 depicts various embodiments of using the methods and systems described herein for geocoding newly created media.  The methods and systems described here of device specific identifier, short-haul wireless communication, proximity detection, content communication through a mobile device to a media device, and the like may be associated with automatic geocoding of media created by a media creation or collection device, such as a camera, audio recorder, content generation device, and the like.  In particular, GPS location, cellular triangulation, and other near earth location information determination technology and methods may be associated with the above described methods and geocoding.  A GPS enabled mobile device may be used in proximity to a media or content creation device as herein described and location related information determined in the mobile device may be associated with the created media or content.
[0167] …In an example, a store front may have five products in a store window, each generating its own RFID/WiFi or other potential wireless identification/categorization-enabling signal.  As a user moves along the window, the dwell time associated with each RFID/WiFi or other potential wireless identification/categorization-enabling signal that is detected by the user's mobile handset can be measured and captured, such as through the embedded wireless capabilities supported by the mobile handset of the user.  
[0169] When combined with location specific information, such as GPS coordinates of the mobile handset during the measured dwell time, it may be possible to associate a dwell event with a retailer or other provider of the product or feature that characterizes the dwell event.  By associating this information together, it is possible to determine which physical retail store, physical product, services offered or marketed, product category or aisle in a retail store, and the like the user may be interested in. In an example, a user may access the internet through a networked device, such as a set-top box, and may search for retailers in their area for a product.  This information may be recorded or analyzed and data derived from the analysis of this internet access event may be associated with the user's authentication/identification profile.  The user may, before or after the internet access event, visit the retailer and shop for the product (a dwell event) associated with the internet access event.  Such actions may be determined by comparing the data aggregated from the RFID/WiFi or other potential wireless identification/categorization-enabling signal collected by the embedded wireless components of the mobile handset of the user with the given user's historical internet behavior which together, in turn, may be associated with the given user's user-specific authentication/identification profile. 
Please note: Tracking shopper’s dwell time in proximity to an item is tracking non-movement.
Rejection is based upon the teachings and rationale applied to claim 14 regarding tracking non-movement of a user’s device, and as further taught and/or suggested by Ullah-Boerhout. Although it is unclear as to whether Ullah’s system uses the combination of GPS and triangulation for precise device location, Ullah’s system however suggests precise determinations of the location of the user’s device in other embodiments using both GPS and triangulation together, see at least [0092], [0095].  Boerhout on the other hand would have taught Ullah how to precisely track a mobile device’s location within a facility such that assets in the facility can be precisely identified and located.
In Boerhout, see at least:
[0004] Embodiments of the disclosure may provide a method of operating a system for precisely locating an asset or measurement point in a physical plant.  The method includes the steps of providing a hand held device having an application disposed thereon and forming a wireless mesh with a plurality of transmitters located at known locations disposed throughout the physical plant; enabling the hand held device to triangulate to a precise location in the physical plant by virtue of the application and wireless mesh; overlaying the precise triangulated location on an asset map displayed on the hand held device, and displaying accurately both the particular asset and particular assets location by knowing its precise location overlaid onto the asset map. 
[0034] The system 100 further provides a hand held device 20 that has a GPS application loaded thereon.  The hand held device 20 could be one of any phone device that uses BlueTooth Low Energy (BLE).  With the GPS application, the hand held device 20 is enabled to triangulate to a precise location in the physical plant via the wireless mesh.  A variety of application technologies that provide this type of triangulation exists, notably Apple's iBeacon.  iBeacon is a unique application in that it exploits existing Bluetooth devices already present in mobile devices.  For example, the iBeacon application can be loaded onto an Android phone, an Apple iPhone or an Apple iPad. 
[0043] The system 100 described above can also be used to instruct plant personnel where to go next and verify that they have arrived.  This information can in turn be used to improve route cycle time efficiency, track route progress and ensure route completeness. 
[0045] A method 200 of operating a system for precisely locating an asset or measurement point in a physical plant is illustrated in FIG. 4.  The method steps include providing a hand held device 20 having an application disposed thereon 210.  Here, the application disposed on the hand held device 20 is the GPS iBeacon application previously disclosed and provided by Apple.  In a second step 220, forming a wireless mesh M with a plurality of transmitters T.sub.n located at known locations L.sub.n disposed throughout the physical plant is provided.  Here again, Assets A are disposed within a range of the wireless mesh M. The method further includes enabling the hand held device to triangulate to a precise location in the physical plant by virtue of the application and wireless mesh in step 230.  In step 240, overlaying the precise triangulated location on an asset map displayed on the hand held device is provided.  The final method step 250 provides displaying accurately both the particular asset and particular assets location by knowing its precise location overlaid onto the asset map. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of utilizing a GPS application in combination with triangulation and Bluetooth low energy beacons would yield a precise location of an asset as taught by Boerhout would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Boerhout to the teachings of Ullah would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. Stated in other words, Ullah-Boerhout teach and/or suggest:
tracking, to identify a shopper merchandise proximity history of a shopper within at least one retail environment, triangulated movement and non-movement of a mobile device of the shopper among different locations within the at least one retail environment using a coordinated combination of mobile device global positioning system (GPS) information with detected triangulated proximity of the mobile device relative to a plurality of different retail environment low-energy communication devices; and
provide, responsive to identifying within the shopper merchandise proximity history an item of merchandise that meets at least one shopper merchandise threshold interest criterion,…
Rejection is based upon the teachings applied to claim 14 by Ullah-Boerhout and as further taught and/or suggested by Ullah-Boerhout-Martin.
Additionally found in Ullah-Boerhout, see at least: 
[Ullah: 0031] In another aspect of the invention, methods and systems may include receiving dwell event data representing a real-world proximity of a plurality of personal devices to a wireless device identifier; using a device specific identifier associated with each of the plurality of personal devices to identify a usage profile of a user of each of the personal devices; comparing the dwell event data with each usage profile to determine a measure of user interest in an item associated with the wireless device identifier, and updating each usage profile based on the measure of user interest. Please note: The usage profile comprising dwell event data represents a history of interest in one or more items.
[Ullah: 0171] Users often shop together; therefore it is possible to associate two user-specific authentication/identification profiles with RFID/WiFi or other potential wireless identification/categorization-enabling signals associated with physical retail stores, physical products, services offered or marketed, product categories or aisles in a retail store and the like.  By analyzing other behaviors and actions associated with the two users (e.g. by analyzing data associated with each user's user-specific authentication/identification profile), it may be further possible to determine users with a genuine interest in purchasing products or services.
Although Ullah-Boerhout were silent regarding delivering an electronic message that comprises a gift recommendation of the item of merchandise to at least one other user associated with and located remotely from the shopper, Martin on the other hand would have taught Ullah-Boerhout techniques that would make at least one other user aware of the item of interest.
In Martin, see at least:
[0017] As noted above, people often browse their favorite stores (125) and malls for clothes or other items, though they may not actually purchase the items.  As also noted, however, friends and family members would like to know exactly what these people want, to avoid "hit-or-miss" gift items or simple (and impersonal) gift cards.  The systems and techniques herein provide a gifting platform that allows users to spot, share, and redeem gifts while walking through stores 125.  In particular, as described below, users may walk through a store (e.g., their favorite stores), notice merchandise that they would enjoy receiving as a gift, and the platform provides a mechanism to tell their friends and family how they would like to receive that merchandise as a gift.  The friends and family (also referred to as members of a "social network" or "social circle") can buy the requested gift(s) or contribute ("chip in") through an interface of the gifting platform (e.g., interacting with a website).  The user then receives a purchase notification (e.g., to a mobile app), which contains a voucher that can be redeemed at the store (or online) for the merchandise.
[0021] FIG. 3 illustrates an example user interface 300 that may be displayed to users on their mobile device 110 as an app GUI (e.g., a touch-screen), as may be appreciated by those skilled in the art.  In particular, the interface 300 may comprise an app window 310 is for displaying various content as described below, and a navigation bar 320 that may or may not be persistent (consistently the same) among various displays (or "screens").  Illustratively, an example navigation bar 320 may comprise a button or link for "my gifts" 321, where a user can add and manage gifts, such as tapping on a gift in the list to share, edit, or see its status.  An "inbox" tab 323 may be selected to display the user's notifications (e.g., a personal gift basket), where a new notification is received each time someone buys the user a gift (or contributes), such that as described below, the user may redeem a voucher and check out of the store using a code (e.g., barcode) found in the message.  An "add gift" button 325 allows users to add a gift to their wish-list, such as by selecting the store they are in and scanning (or typing) a barcode, as detailed below.  In particular, as described below, when adding a gift to a wish-list, the app allows users to share the gifts (or list) via email, text messaging (simple/short message service or "SMS"), or social media/networks.  Stores button 327 may be used to allow users to locate stores in their area that participate in the gifting platform, such as simply listing all stores, listing all stores by category, by location (e.g., on a map or based on GPS discovery of the user's location), etc. A "friends" button 329 may be selected to view members of the user's social circle, and/or to see those members who also have configured their mobile devices to use the gifting platform (and to invite those who haven't) as well as suggesting a gift for a friend or even purchasing a gift and sending the attached voucher directly to a friend. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of making friends and/or family aware of the shopper’s interest in a gift item as taught by Martin would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Martin to the teachings of Ullah-Boerhout would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Ullah-Boerhout’s system and methods, which were useful in determining users with a genuine interest in purchasing products or services, in combination with Martin’s techniques of suggesting to friends and/or family members the shopper’s interest in a gift item, would facilitate the delivery of gift suggestions to family members and/or friends based upon the shopper’s determined interest in the item due to the shopper’s item dwell time(s). Stated in other words, Ullah-Boerhout-Martin would have taught and/or suggested: providing, responsive to identifying within the shopper merchandise proximity history an item of merchandise that meets at least one shopper merchandise threshold interest criterion, an electronic message that comprises a gift recommendation of the item of merchandise to at least one other user associated with and located remotely from the shopper.
provide, in association with the electronic message that comprises the gift recommendation, an incentive to the at least one other user associated with and located remotely from the shopper to purchase the item of merchandise as a gift to the shopper.
Rejection is based upon the teachings and rationale applied to claim 14 and further taught and/or suggested by Ullah-Boerhout-Martin.
In Ullah-Boerhout-Martin, see at least:
[Martin: 0041] According to one or more embodiments described herein, the gifting platform also offers merchants/retailers a backend interface to access and manage useful information regarding the shoppers in their stores.  For instance, the platform may provide real-time monitoring of apps within one of their stores, such as by allowing merchants to log into a dashboard (interface) and view the users in their stores who are currently using the app, the products being scanned, the products being purchased, etc. The merchants may also manage users while they are browsing the store and offer promotions, etc., such as giving a discount to users located within a given mall at a particular time, etc. Moreover, the platform may provide shopping analytics to the merchants/retailers, such as based on patterns of users sharing particular products.  Please note: A discount is an incentive.
Regarding claim 15: Rejection is based on the teachings and rationale applied to claim 14.
Regarding claim 16: Rejection is based on the teachings and rationale applied to claim 14. Advertisements and messages to social contacts qualify as push notifications.
Regarding claim 18: Rejection is based on the teachings and rationale applied to claim 14 and as further taught and suggested by Ullah-Boerhout-Martin regarding changing threshold interest criterion. In Martin, the act of scanning an item’s barcode suggests the threshold or measure of user interest has been changed and reflected in the addition to gift registry.
Regarding claim 20: Rejection is based on the teachings and rationale applied to claim 14. Ullah-Boerhout-Martin teach use of a network cloud over which various systems communicate, Martin: see at least Fig. 1 (100); [0014]; 0015].
Claim 17 is rejected under 35 USC 103 as being unpatentable over Ullah, US 2009/0298514, Boerhout, US 2015/0309159, and Martin, US 2013/0191251, as applied to claim 14 further in view of Naqvi, US 2016/0012453.
Rejection is based on the teachings and rationale applied to claim 14 and as further taught and suggested by Ullah-Boerhout-Martin regarding determining shopper interest in an item based upon the shopper’s threshold dwell time at the item location. Although Ullah-Boerhout-Martin were silent regarding a threshold number of shopping returns to the item, Naqvi on the other hand would have taught Ullah-Boerhout-Martin techniques that would have been useful in determining the shopper’s interest in the item based upon other criteria.
In Naqvi, see at least:
[0130] In one aspect, the present invention is concerned with devices that broadcast signals using technologies such as satellite based systems, tower-based cell systems (macro cells and micro cells), and Bluetooth or Wi-Fi-based routers, etc. Examples of such broadcasting devices include cell towers, pico and femto cells, GPS, Wi-Fi routers, beacon devices such as Gimbal, devices using the iBeacon specification, etc. We will refer to all such devices as Broadcast Devices (BDs). 
[0139] Mobile devices may receive the signals broadcast by BDs in a geographical area that defines the environment.  Generally, mobile devices support applications ("apps"), and said apps may operate using data received from the signals transmitted by one or more BDs.  In some cases the app must first register to receive signals from the one or more BDs.  When the mobile device's operating system receives such signals, it makes registered applications aware of the receipt of said signals.  In common usage, when applications are made aware of a received signal, they may relay said signal to one or more servers using a network connection to a wide area network, e.g., a cloud infrastructure, wherein the servers assemble the received data into one or more datasets.
[0185] Various enterprises have utilized the online actions of users to gain commercial advantages.  For example, online user actions such as click-throughs, number of visits to a website or time spent on a particular section/page of the website, frequency of visits to a website, etc., are computed and used to gain an understanding of user intent, interest and goal so that an enterprise may better market its wares. 
[0186] Similarly, the physical movements of users in an environment may be computed and utilized to gain an understanding of user intent and interest as follows.  Triggered devices receive broadcast signals in environments and, in turn, transmit said signals to servers in a server complex.  The transmitted signals contain signal strength indications, allowing the radial distance from the transmitting device to the receiving device to be computed.  Thus, the triggered device receives a succession of signals from one or more BDs and an analysis of said signals (using path loss calculations available for different broadcasting devices and their respective power consumption) can be undertaken (by the triggered device or the server complex to which the signals are relayed).  In particular, one may not only compute the radial distance but also compute various user movements, which can be used to determine, by way of example, the user's proximity to certain items, how long the user has lingered by a certain item or at a certain location, how often a user has visited a particular location, or if a user is circling an item, etc. A record of user movements may be stored, indexed by device identification, location and time.  One may refer to such a collection as a user movement repository or database. Please note: Records repeat visits
[0217] As mentioned above the user context is a special case of a data feed.  It comprises messages from the BDs within the environment and may have the general form [0218] [DevID, MajorID, MinorID, Registration Time, data, reference, etc.] "DevID" is a unique identifier serving to identify the particular BD, MajorID and MinorID are other identifiers used to identify the device further or its placement information, and Registration Time refers to the (universal system) time that the message is generated.  The "data" attribute refers to multimedia data that may be contained in the message, or referenced by the attribute "reference", i.e., the multimedia data may be stored in a location referenced by "reference".  BDs that are capable of capturing video of their surroundings and transmit the captured video as a data object to a recipient device provide an example of a BD generating multimedia data.  Note that not all BDs will have this capability.  Given two or more BD messages from the same BD we can compute a "dwell time" for a particular device by taking the different Registration Time events of successive BD messages.  When a particular device leaves the BD coverage area, i.e., fails to re-register for a pre-determined interval of time, the "dwell time" computation for that device can be terminated.  The dwell time computation yields baskets of the form [0219] [Device ID, linger time, Beacon ID] indicating the amount of time spent by said device in proximity to said BD.  As before such baskets of dwell time transactions may be used to train machine-learning algorithms.  Thus, given a basket containing a particular device and a particular BD, the ML algorithm will predict how much dwell time is likely for said device proximate to said BD.  This will be referred to as a "linger time" inference and is provided by FPE 100 to the Input Formulator 1000.  Thus, individual dwell time data is used to predict "linger-time" estimates for a particular environment (and related BDs in said environment).  Please note: Regarding dwell time percentage, the system possess dwell time interval and dwell time computations,
[0220] It will be appreciated that linger time is only one illustration of user behavior based on his device's environment that can be inferred from BD messages.  For example, we can compute the number of previous visits to a given BD by a particular device (user), said previous visits during the same day or a specified number of days, e.g., in a week.  From a BD perspective we may compute or infer the "hot BDs" as those BDs that see the most linger time from devices.  We may compute or infer the "Busy BDs" as those that see the most devices in a given time period, etc. Thus, a variety of user behaviors may be captured by such computations and inferred and provided to the Input Formulator 1000. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of collecting dwell time and repeat visits to an item in a retail store, e.g. circling the item, by a cloud-based system as taught by Naqvi would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Naqvi to the teachings of Ullah-Boerhout-Martin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Ullah-Boerhout-Martin-Naqvi teach and/or suggest all the above and further teach utilizing online actions of users to gain commercial advantages such as recording click-throughs, number visits to a website or time spent on a particular page of the website, frequency of visits to a website and using such information to better understand user intent, interest and goals. It would have been obvious to one of ordinary skill in the art before the effective filing date to combine both online and in-store impressions to develop a better understanding of user intent, interest and goals.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760.  The examiner can normally be reached on M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        March 11, 2021